Citation Nr: 0945491	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-24 982	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome of the right elbow.

2.  Entitlement to service connection for a total right hip 
arthroplasty.

3.  Entitlement to service connection for generalized 
dystonia, Meige's syndrome. 


4.  Entitlement to total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and P. B.
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to November 1971, from December 1974 to 
December 1978, from October 1984 to February 1985, and from 
April 1987 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In October 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

Although the RO has characterized the claims of service 
connection for a total right hip replacement and for 
generalized dystonia as claims to reopen, the Board 
reasonably construes the Veteran's statements at an informal 
conference in lieu of a formal hearing with a VA Decision 
Review Officer in April 2007 and his statement in October 
2007 as expressing timely disagreement with the rating 
decision in March 2007, denying the claims of service 
connection.  For this reason, the Board has styled the claims 
of service connection without regard to finality.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

On the claim of service connection for cubital tunnel 
syndrome of the right elbow, the service treatment records 
show that in July 1987 the Veteran complained of right 
shoulder and scapula pain, radiating toward the elbow after 
120 pound box fell on his and shoulder.  The pertinent 
finding was cervical radiculopathy.  In February 1989, after 
a nerve conduction study, the impressions were cervical 
radiculopathy and bilateral carpal tunnel syndrome.  In 
September 2008, the Veteran had surgery consisting of a right 
carpal tunnel release and a right cubital tunnel release.  
Service connection has been granted for degenerative 
arthritis of the cervical spine and for right and left carpal 
tunnel syndrome.  The Veteran asserts that the cubital tunnel 
syndrome is caused or aggravated by the service-connected 
right carpal tunnel syndrome. 

On the claim of service connection for a total right hip 
arthroplasty, the Veteran served in an airborne unit.  
Service connection has been granted for residuals of a total 
left hip arthroplasty and for right and left knee 
degenerative arthritis.  The Veteran asserts that his right 
hip disability is attributable to service as well as to the 
service-connected left hip disability and the right and left 
knee disabilities.

On the claim of service connection for generalized dystonia, 
Meige's syndrome, the service treatment records show that the 
Veteran was seen often for muscle spasms, most frequently in 
the low back area.  The Veteran asserts that Meige's syndrome 
is the result of trauma sustained in service and was first 
manifest as muscle spasms and neck pain while in service.  VA 
records and reports of VA examination document dystonia.  

As the evidence of record is insufficient to decide the 
claims of service connection on a direct and secondary bases 
and the claim for a total disability for compensation based 
on individual unemployability, further evidentiary 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159.



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
by a neurologist to determine the 
following:  

a).  Whether it is at least as likely 
as not that right cubital tunnel 
syndrome, first diagnosed after 
service: 

i).  Was caused by the neck and 
shoulder injury in July 1987; or,

ii).  Was caused or aggravated by 
the service-connected right carpal 
tunnel syndrome; or, 

iii).  Was caused or aggravated by 
the service-connected degenerative 
arthritis of the cervical spine?

b).  Whether it is at least as likely 
as not that dystonia, Meige's syndrome, 
first diagnosed after service:

i).  Considering accepted medical 
principles and the medical and 
scientific literature, was 
manifested in service by spinal 
muscle spasms; or, 

ii).  Was caused or aggravated by 
the service-connected disabilities 
of the cervical and lumbar spine, 
bilateral carpal tunnel syndrome, 
a left hip replacement, or right 
and left knee disabilities? 

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms.

In formulating the opinion, the 
examiner is to consider that the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

The claims file must be provided to the 
examiner.

2.  Afford the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that 
arthritis of the right hip, resulting 
in a hip replacement in 2005, was 
caused or aggravated by the 
service-connected disabilities of the 
lumbar spine, left hip arthritis, 
resulting is a hip replacement, or 
right and left knee degenerative 
arthritis?

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms.




In formulating the opinion, the 
examiner is to consider that the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

The claims file must be provided to the 
examiner.

3.  Afford the Veteran a VA examination 
to determine whether the current 
service-connected disabilities alone 
and any subsequently adjudicated 
service-connected disability, if 
applicable, prevent him from securing 
or following substantial gainful 
employment.

The claims file must be provided to the 
examiner.

4.  After the development has been 
completed, adjudicate the claims of 
service connection.  If any benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
